UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS VAZQUEZ-DIAZ,
                                Plaintiff,
                                                              21-CV-4583 (LTS)
                    -against-
                                                              ORDER OF DISMISSAL
JOHN DOE, et al.,
                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Plaintiff, currently detained in a Residential Reentry Center in the Bronx, New York, filed

this complaint pro se. For the following reasons, the complaint is dismissed.

         Plaintiff previously submitted to this Court a substantially similar complaint against the

same Defendants. That case is pending under docket number 21-CV-3447. Because this

complaint raises the same claims, no useful purpose would be served by the filing and litigation

of this duplicate lawsuit. Therefore, this complaint is dismissed without prejudice to Plaintiff’s

pending case under docket number 21-CV-3447.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as duplicative.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     May 21,2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
